internal_revenue_service national_office technical_advice_memorandum third party communication none date of communication not applicable 263a tam-163884-03 cc ita b07 number release date index uil no case-mis no --------------------- ----------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend -------------------------------------------- -------------------- ------------------------- ---------------- ------- ----------------------- company a b c d e f g h i j k l m senior manager ---------------------------------------------- manager ---------------------------------------------- merchants --------------------------- -------------------------------------------- ----------------------- ---------------------------------------------------------------- -------------- ----------------------- --------------------- ------------------------------------------------------------- ---------------- ----------------- ------------------- ------------------ ---------------------- ---------------------- -------------------- tam-163884-03 discount store ---------------------- city date date date date date date --------- ------------------ ------------------ ------------------ --------------------------- ----------------------- -------------------------- issue s whether the costs incurred by company’s merchandising departments are mixed_service_costs as defined by sec_1_263a-1 of the income_tax regulations whether company is entitled to relief under sec_7805 of the internal_revenue_code conclusion s the costs incurred by company’s merchandising departments are not mixed_service_costs as defined by sec_1_263a-1 company is not entitled to relief under sec_7805 facts company operates a chain of retail stores and employs many buyers assistant buyers and other employees merchandising employees that are involved with the purchase of merchandise company’s merchandising employees are organized into merchandising divisions company’s merchandising divisions include a b c d e f g h i j k l and m each merchandising division is responsible for one or two departments at a store negotiate with vendors arrange delivery of merchandise monitor inventory levels and determine the assortment of goods to be offered at each store surveys done by company indicate that two-thirds of the merchandising divisions’ costs were attributable to purchasing merchandise the merchandising divisions only purchase merchandise for purposes of this technical_advice_memorandum the terms division and department will be used interchangeably the merchandising employees generally select the items to be purchased the senior managers supervise managers the managers are responsible for the majority of the employees within the merchandising divisions are buyers and each of company’s merchandising divisions is supervised by a senior manager tam-163884-03 and do not purchase materials for internal use company sometimes refers to the merchandising divisions’ purchasing activities as front of the house purchasing the senior managers decide the product lines that will be offered for sale and the departments’ layouts the senior managers also manage the relationships with major vendors geographic areas and supervise a handful of merchants buyers and assistant buyers each buyer or assistant buyer is assigned to a group of stores the merchants work in stores and are liaisons between the buyers and the store’s sales floor analysts report product levels and prepare analysis for use by the senior managers buyers and assistant buyers assistant buyers the buyers are primarily responsible for obtaining merchandise for company’s stores the buyers work with designers and manufacturers concerning product designs and characteristics in other words the buyers decide what to buy how much to pay and which stores should receive which merchandise the buyers are also generally responsible for assortment planning and purchase order terms and conditions the buyers are also responsible for floor merchandising price management selling floor education local sales promotions and special events accordingly the buyers plan markdowns decide when to move merchandise to discount store and negotiate with vendors to take back slow-moving merchandise in order to perform these responsibilities the buyers must understand what is and what will be selling at company’s stores therefore the buyers must monitor sales figures and talk with the store employees moreover some assistant buyers and merchants spend time on the stores’ sales floors accounting data processing and supplies that assist the merchandising and store employees all purchasing for company’s internal use is controlled through the corporate purchasing department among other things the corporate purchasing department provides the following goods and services for company printers miscellaneous supplies first aid supplies janitorial supplies distribution services promotion items copying services sign shop services wrapping gift boxes shopping bags corrugated packaging supplies office supplies forms labels and tickets copiers and fax machines lighting and waste hauling services the corporate purchasing department is located in city but the work is divided into four geographic areas northwest southwest central and east coast the corporate purchasing department is also responsible for strategic sourcing information_technology hardware purchasing corporate travel and relocation company also maintains several departments for example human resources the representations made by company in its form_3115 regarding its method of in date company filed a form_3115 application_for change in accounting tam-163884-03 building services and human resource contract and program services company sometimes refers to the activities of the corporate purchasing department as back of the house purchasing method requesting the commissioner’s consent to change certain aspects of its method of inventory costing pursuant to sec_263a in its form_3115 company indicated that its present method of allocating mixed_service_costs was based on a facts and circumstances method and described the method as a combination of both the simplified_service_cost_method using the labor based allocation_ratio provided by sec_1_263a-1 and the step-allocation_method provided by sec_1_263a-1 the form_3115 indicated that company used the simplified_resale_method without the historic absorption ratio election provided by sec_1_263a-3 to capitalize additional sec_263a costs to ending inventory allocating mixed_service_costs and additional sec_263a costs did not adequately disclose the method_of_accounting that it was using in fact company applied a composite absorption ratio to its sec_471 costs in ending inventory to determine the amount of additional sec_263a costs including mixed_service_costs that were capitalized to ending inventory company’s composite absorption ratio was comprised of the following six separate absorption ratios processing storage purchasing g a storage g a purchasing and g a production this method does not correspond to the simplified_resale_method provided by sec_1_263a-3 provided by sec_1_263a-1 to determine capitalizable mixed_service_costs and the simplified_resale_method provided by sec_1_263a-3 to determine additional sec_263a costs capitalizable to ending inventory company’s form_3115 further stated that it propose d to apply the service_department definition under sec_1 263a- e i and has identified the following types of departments as mixed service departments accounting data processing human resources and merchandising in accordance with sec_1_263a-1 question indicate whether the taxpayer under its present method is treating its accounting data processing human resources and merchandising department costs as fully capitalizable costs or fully deductible costs taxpayer is treating its accounting data processing human resources and merchandising department sic as mixed_service_costs as defined in sec_1_263a-1 from this statement the national_office understood that in its form_3115 company proposed to use the simplified_service_cost_method by letter dated date company responded to this question as follows the on date the national_office sent a letter to company that asked the following tam-163884-03 company was not requesting the commissioner’s consent to change the classification of its merchandising department as a mixed service_department ruling letter and consent agreement the ruling letter and consent agreement provided in part as follows on date the national_office sent company a change in accounting_method under the present method the taxpayer accounts for inventories under the first-in_first-out fifo method valued at retail cost or market whichever is lower the cost of merchandise is determined in accordance with sec_1_471-3 and sec_1_471-8 the taxpayer determines market in accordance with sec_1_471-4 and sec_1_471-8 the taxpayer determines mixed_service_costs using a facts and circumstances method the taxpayer uses the simplified_resale_method without the historic absorption ratio election to allocate additional sec_263a costs to ending inventory under this method the taxpayer uses gross purchases less purchase returns and discounts when computing its sec_471 costs under the proposed method the taxpayer will capitalize all indirect_costs related to the acquisition handling and storage of merchandise in accordance with sec_263a and the regulations thereunder the taxpayer will continue to account for inventories under the fifo method valued at retail cost or market whichever is lower the taxpayer will determine cost in accordance with sec_1_471-4 sec_1_471-8 and sec_263a and the regulations thereunder the taxpayer will use the simplified_service_cost_method with the labor-based allocation_ratio to determine capitalizable mixed_service_costs for those mixed service departments that are not treated as engaged exclusively in resale or non-resale activities under the de_minimis_rule because percent or more of the department’s costs are not capitalizable service_costs or deductible service_costs in determining the total costs of a mixed service_department the taxpayer will include all costs incurred in the department and will not exclude any otherwise deductible service_costs for example if an activity is a mixed service activity then in determining the total cost of the activity the taxpayer may not exclude the costs of personnel engaged in that activity that perform services relating to non-resale activities see sec_1_263a-1 the taxpayer will continue to use the simplified_resale_method without the historic absorption ratio election to allocate additional sec_263a costs to ending tam-163884-03 inventory see sec_1_263a-3 the taxpayer will use gross purchases less discounts when determining sec_471 costs the taxpayer’s sec_471 costs under the simplified_resale_method will include the cost of merchandise determined in accordance with sec_1_471-3 the taxpayer’s additional sec_263a costs under the simplified_resale_method will include all indirect_costs other than interest that the taxpayer must capitalize under sec_263a that are not treated as sec_471 costs including indirect_costs related to the acquisition handling and storage of merchandise and capitalized mixed_service_costs on date the national_office sent company a revised ruling letter and consent agreement the revised ruling letter and consent agreement only modified the amount of the requested sec_481 adjustment the national_office on date an officer of company signed and returned the consent agreement to law and analysis company contends that the costs incurred by its merchandising departments are whether the costs incurred by company’s merchandising departments are mixed_service_costs as defined by sec_1_263a-1 mixed_service_costs that may be allocated between resale activities and non-resale activities using the simplified_service_cost_method provided by sec_1_263a-1 company’s argument is chiefly premised on sec_1_263a-1 sec_1 263a- e iii provides examples of capitalizable service departments or functions whose costs are generally allocated among production or resale activities subsection c of this section provides that costs of a department that involve purchasing operations including purchasing materials and equipment scheduling and coordinating delivery of materials and equipment to or from factories or job sites and expediting and follow up are an example of capitalizable service_costs company also argues that the costs of its merchandising department are mixed_service_costs because the department benefits both capitalizable and deductible activities service departments and therefore the costs incurred by them are not mixed_service_costs that may be allocated using the simplified_service_cost_method the costs incurred by company’s merchandising divisions are not mixed_service_costs as defined by sec_1_263a-1 sec_263a generally requires a taxpayer to capitalize the direct costs and an allocable share of the indirect_costs of real or personal_property described in sec_1221 that is acquired by the taxpayer for resale the direct costs of property acquired for resale includes the acquisition costs of such property see sec_1_263a-1 the indirect_costs of property acquired for resale the director argues that the company’s merchandising departments are not indirect_costs subject_to capitalization under sec_263a include indirect labor costs tam-163884-03 are all costs other than acquisition costs see sec_1_263a-1 indirect_costs are properly allocable to property acquired for resale when the costs directly benefit or are incurred by reason of the performance of resale activities id indirect_costs may be allocable to a resale activity and other activities that are not subject_to sec_263a accordingly taxpayers must make a reasonable allocation of indirect_costs between resale and other such activities see sec_1_263a-1 purchasing costs are an example of an indirect_cost that must be capitalized to the extent they are properly allocable to property acquired for resale see sec_1_263a-1 certain overhead costs and capitalizable service_costs see ' 263a-1 e the regulations define service_costs as indirect_costs eg general and administrative costs that can be identified specifically with a service_department or function or that directly benefit or are incurred by reason of a service_department or function see sec_1_263a-1 for this purpose service departments are defined as administrative service or support departments that incur service_costs see sec_1 263a- e i b the mere title or activity of a department or function does not determine whether the department or function constitutes a service_department instead the facts and circumstances of the taxpayer’s activities and business organization control whether a department is a service_department id to better understand the application of this definition to a retailer the law prior to the effective date of sec_263a must be examined inventory the invoice price of the goods less any trade or other discounts retailers were also required to include in inventory costs the transportation or other necessary charges incurred in acquiring possession of the goods see sec_1_471-3 in contrast costs incurred by a retailer subsequent to the retailer taking possession of the merchandise were not required to be included in inventory costs see mcintosh-9_bta_301 congress enacted sec_263a because it believed that in order to more accurately reflect income and make the income_tax system more neutral a single comprehensive set of rules should govern the capitalization of costs of producing acquiring and holding property see s rep no vol c b accordingly sec_263a requires retailers to capitalize costs to inventory in the same manner as manufacturers some indirect_costs including factory administrative expenses if such costs were included in inventory costs for purposes of the taxpayer’s financial reports however manufacturers were not required to capitalize general and administrative expenses incident to and necessary for the taxpayer’s activities as a whole rather than to prior to the effective date of sec_263a manufacturers were required to capitalize prior to the effective date of sec_263a retailers were required to include in tam-163884-03 production or manufacturing operations or processes see id see also sec_1_471-11 under sec_263a taxpayers are not only required to capitalize the direct costs of assets produced or acquired for resale but also an allocable portion of most indirect_costs that benefit the assets including general administrative and overhead costs see s rep no pincite congress directed the treasury_department to promulgate regulations under sec_263a that provided for allocation of indirect_costs that were similar to the methods prescribed under the then existing long-term_contract rules provided by sec_1 according to the legislative_history of sec_263a those rules provided a large measure of flexibility to taxpayers in allocating indirect_costs to contracts inasmuch as they permitted any reasonable method of allocation authorized by cost accounting principles accordingly congress expected that the treasury_department would take a similar approach and permit similar allocation_methods permitted by cost accounting principles congress also indicated that the regulations may adopt other simplifying methods and assumptions where in the judgment of the treasury_department the costs and other burdens of literal compliance may outweigh the benefits see s rep no pincite the treasury_department promulgated regulations under sec_263a that respect traditional cost accounting principles in particular the regulations segregate service_costs into the following three separate categories capitalizable service_costs deductible service_costs and mixed_service_costs for this purpose capitalizable service_costs are service_costs that directly benefit or are incurred by reason of the performance of a production or resale activity of the taxpayer see sec_1 263a- e ii a deductible service_costs are service_costs that do not directly benefit or are not incurred by reason of the performance of a production or resale activity of the taxpayer see sec_1_263a-1 mixed_service_costs are service_costs that are partially allocable to production or resale activities and partially allocable to non- production or non-resale activities see sec_1_263a-1 the regulations also generally respect the allocation_methods permitted under cost accounting principles by permitting taxpayers to allocate indirect_costs using either a specific_identification_method a standard_cost_method a burden rate method or any other reasonable allocation method as defined under the principles of sec_1_263a-1 see sec_1_263a-1 with regard to mixed_service_costs the regulations again generally respect the allocation_methods traditionally permitted under cost accounting principles by permitting taxpayers to allocate mixed_service_costs using reasonable factors or relationships by applying a direct_reallocation_method a step-reallocation method or any other reasonable allocation method as defined under the principles of ' 263a-1 f see sec_1_263a-1 cost accounting principles generally permit an allocation of costs incurred by service departments using either a direct step-down or reciprocal method the direct_reallocation_method and the step-reallocation method are tam-163884-03 similar to the direct and step-down methods permitted by cost accounting principles in respect of the congressional directive the regulations also provide a simplified_method the simplified_service_cost_method for determining capitalizable mixed_service_costs see ' 263a-1 h company’s argument that its merchandising department is a mixed service cost because its costs are both allocable to resale activities and deductible activities does not properly address the definition of service_costs that is contained in sec_1_263a-1 the definition of indirect_costs contained in sec_1_263a-1 contemplate that such costs may not be fully allocable to capitalizable activities but instead may be also allocable to activities not subject_to sec_263a the regulations do not conclude in sec_1_263a-1 that indirect_costs that are allocable to both capitalizable activities and activities that are not subject_to sec_263a are mixed_service_costs instead the regulations separately define service_costs and mixed_service_costs in sec_1_263a-1 accordingly in order to address whether the costs incurred by company’s merchandising department are mixed_service_costs we must reference the definition of service cost contained in that section it is axiomatic that a cost must first be a service cost for it to be considered a mixed service cost as explained above a service cost is an indirect_cost that can be identified specifically with a service_department or function or that directly benefits or is incurred by reason of a service_department or function see sec_1_263a-1 service departments are administrative service or support departments that incur service_costs see sec_1_263a-1 although this definition may appear to be somewhat circular when properly analyzed in relation to its underlying cost accounting principles the definition is clear traditionally cost accounting has distinguished between operating departments and service departments an operating department also called a production department with regard to a manufacturer adds value to a product or service see charles t horngren george foster srikant m datar cost accounting a managerial approach 10th ed in contrast a service_department also called a support department assists other internal departments operating departments and other service departments in the organization id in other words service departments are those activities that are necessary to facilitate a company’s core activities but in which the core activities themselves are not performed see john j w neuner samuel frumer cost accounting principles and practice irwin once again the unicap regulations parallel traditional cost accounting by distinguishing between service departments and operating departments in the context of a manufacturer the purchasing department is often a service_department because such department does not directly engage in the production of the manufacturer’s products but only assists or supports the production departments see horngren supra neuner supra the example contained in sec_1_263a-1 simply tam-163884-03 recognizes this furthermore the example does not provide the result that should be reached for all taxpayers instead as directed by the general_rule contained in sec_1_263a-1 taxpayers must examine the particular facts and circumstances of its business activities and business organization to determine whether a department is a service_department the definitions of operating departments and service departments that have been used for cost accounting have evolved with respect to manufacturers and its application to merchants is not fully explored by texts that discuss cost accounting principles in any event the conceptual framework of cost accounting for distinguishing operating departments from service departments of manufacturers is useful in distinguishing the service departments and operating departments of non- manufacturers that is in order to determine whether a department is an operating department or a service_department the role of a production department within the context of a manufacturer must be analyzed in a manufacturing entity the production department directly acts on the products or goods that will be sold accordingly to some extent the costs of the production department can be directly associated with the manufacturer’s products using predetermined rates on the other hand the service departments of a manufacturer are not directly associated with the manufacturer’s products or goods with regard to a retailer the department that purchases merchandise ie the merchandising or product purchasing department is generally akin to the manufacturer’s production departments these departments directly act on the products and goods that will be sold to the retailer’s customers accordingly within the context of a retailer a department that acquires merchandise normally is not a service_department in such cases the costs of such a department are not mixed_service_costs and can not be allocated using the simplified_service_cost_method company’s contention that its merchandising department is a mixed service cost also conflicts with a specific section of the regulations that deals with purchasing costs sec_1_263a-1 provides that purchasing costs are an indirect_cost that must be capitalized to the extent such costs are properly allocable to property acquired for resale this section also cross references sec_1_263a-3 for a further discussion of purchasing costs sec_1_263a-3 provides that resellers must capitalize the cost of property acquired for resale and purchasing costs that are properly allocable to property acquired for resale this section defines purchasing costs as costs associated with operating a purchasing department or office including personnel costs relating to the selection of merchandise the maintenance of stock assortment and volume the placement of purchase orders the establishment and maintenance of vendor contacts and comparison and testing of merchandise sec_1_263a-3 in part provides that if a person performs both purchasing and non-purchasing activities tam-163884-03 the taxpayer must reasonably allocate the person’s labor costs between these activities the regulation then suggests that a reasonable allocation would be one based on the amount of time the person spends on each activity read together sec_1_263a-1 and sec_1_263a-3 clearly indicate that the purchasing costs of a reseller must be capitalized and that if a person performs both purchasing and non-purchasing activities a reasonable allocation method must be employed to determine the purchasing costs treating purchasing costs as mixed_service_costs and allocating such costs using the simplified_service_cost_method does not attain the result mandated by sec_1_263a-1 and sec_1_263a-3 when a taxpayer uses the simplified_resale_method sec_1_263a-3 generally provides a simplified_method the simplified_resale_method for determining the additional sec_263a costs properly allocable to property acquired for resale under this method the additional sec_263a costs allocable to eligible_property remaining on hand at the close of the taxable_year are determined by multiplying the sec_471 costs remaining on hand at year end by the combined_absorption_ratio the combined_absorption_ratio is defined as the sum of the taxpayer’s storage and handling ratio and the taxpayer’s purchasing ratio the purchasing ratio is equal to the taxpayer’s current year’s purchasing costs divided by its current year’s purchases the taxpayer’s current year’s purchasing costs are generally defined as the total purchasing costs incurred during the taxable_year that relate to the taxpayer’s property acquired for resale purchasing costs include the amount of allocable mixed_service_costs determined in sec_1_263a-3 this section provides in part that if a taxpayer uses the simplified_service_cost_method the amount of mixed_service_costs allocated to and included in purchasing costs in the purchasing absorption ratio is determined by multiplying the taxpayer’s total mixed_service_costs by the ratio of the taxpayer’s labor allocable to purchasing to its total labor costs labor costs allocable to purchasing are defined as total labor costs allocable to purchasing excluding labor costs included in mixed_service_costs used together the simplified resale and simplified service cost methods would result in a retailer’s purchasing absorption ratio being zero if the retailer were permitted to treat its merchandise purchasing costs as mixed_service_costs obviously this was not the intended result of the statute and the regulations moreover the legislative_history of sec_263a clearly states that retailers are required to treat as inventory costs costs incident to purchasing inventory eg wages or salaries of employees responsible for purchasing see s rep no supra pincite accordingly interpreting sec_1_263a-1 in a way that is contrary to the legislative_history of sec_263a and its regulatory scheme is not tenable additional sec_263a costs are generally defined as the costs other than interest that were not capitalized under the taxpayer’s method_of_accounting immediately prior to the effective date of sec_263a but that are required to be capitalized under sec_263a see sec_1_263a-1 tam-163884-03 additionally the direct and step allocation_methods for allocating mixed_service_costs provided by the regulations sec_1_263a-1 and b contemplate that the costs of mixed service departments are allocable to other internal departments or cost centers company’s proposed definition for a service_department ie a department that benefits both capitalizable and deductible costs does not fit this model instead company’s definition merely expresses the notion that indirect_costs are generally allocated between two or more activities company’s definition does not reflect that the costs of a mixed service_department are allocable to other internal departments or cost centers accordingly the definition of a service_department argued by company can not be the definition contemplated by the regulations company also argues that the service should not adopt a bright-line_rule that holds that a department can not be a service_department because it incurs merchandise purchasing costs for example company contends that an accounting department that contains buyers can be a mixed service_department in this regard company argues that the accounting function is clearly a service function likewise company also contends that a family owned and operated retail store could have an owner employee that manages a sales floor works behind a cash register takes inventory counts of goods and purchase and reorders merchandise company argues that this owner employee should be treated as mixed service_department or function company has also pointed out that a taxpayer that uses the simplified_service_cost_method is required to include all cost incurred within its mixed service departments and cannot exclude any otherwise deductible costs when computing capitalizable mixed_service_costs using the method accordingly company questions how the purchasing costs in such a case would be handled as is discussed above the facts and circumstances of a taxpayer’s activities and business organization control whether a department is a service_department see sec_1_263a-1 accordingly we do not need to address the treatment of the taxpayer’s hypothetical department for purposes of the regulations a service_department is a department that assists or supports other internal departments so that its costs are allocable to such departments company’s merchandising departments do not satisfy this definition therefore we conclude that company’s merchandising department is not a service_department and therefore the costs of such department are not mixed_service_costs company argues that if the service concludes in this technical_advice whether company is entitled to relief under sec_7805 of the internal_revenue_code memorandum that it cannot treat its merchandising department costs as mixed_service_costs it should be granted relief from retroactive application pursuant to sec_7805 company contends that it relied upon the change in accounting_method ruling letter that tam-163884-03 it received when it changed its accounting procedures and data collection processes to comply with the simplified_service_cost_method the director contends that the ruling letter only granted company consent to change its method of allocating mixed_service_costs and that it did not express any opinion concerning the status of company’s merchandising departments as mixed service departments company is not entitled to relief under sec_7805 a letter_ruling granting consent to a change in accounting_method is a letter_ruling a letter_ruling found to be in error or not in accord with the current views of the service may be revoked or modified see sec_601_204 of the procedural and administrative regulations see also section dollar_figure of revproc_2001_1 2001_1_irb_1 when a letter_ruling is revoked the revocation applies to all years open under the statute_of_limitations unless the service exercises its discretionary authority under ' b to limit the retroactive effect of the revocation see id however sec_601_201 of the procedural and administrative regulations provides in part that except in rare and unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling originally was issued or to a taxpayer whose tax_liability directly was involved in such ruling if i there has been no misstatement or omission of material facts ii the facts subsequently developed are not materially different from the facts on which the ruling was based iii there has been no change in the applicable law iv the ruling originally was issued with respect to a prospective or proposed transaction and v the taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be to his detriment see also section dollar_figure of revproc_2001_1 failure to satisfy any one of the conditions contained in that section justifies the denial of relief change its method of capitalizing additional sec_263a in the following three respects it granted company consent to change its method of determining the amount of capitalizable mixed_service_costs from a facts and circumstances method to the simplified_service_cost_method it granted company consent to use the de_minimis_rule provided by sec_1_263a-1 to determine if any portion of or all of a mixed service department’s costs are allocable to property acquired for resale and it granted company consent to use gross purchases less discounts when determining sec_471 costs under its continued use of the simplified_resale_method none of these rulings granted company consent to change its classification of its merchandising department as a mixed service_department accordingly the change in accounting_method ruling letter issued to company did not grant it consent to treat its merchandising department as a mixed service_department whether under its then present accounting_method it was treating its accounting data processing human resources and merchandising department costs as fully moreover on date the national_office sent a letter to company that asked the change in accounting_method ruling letter granted company consent to tam-163884-03 capitalizable costs or fully deductible costs company responded to this question as follows the taxpayer is treating its accounting data processing human resources and merchandising department sic as mixed services costs as defined in sec_1_263a-1 from this statement the national_office understood that company was not requesting the commissioner’s consent to change or reclassify its merchandising departments as mixed service departments but that instead under its then present method it was already treating its merchandising departments as mixed service departments accordingly company’s treatment of its merchandising department as a mixed service_department was not due to its reliance on the change in accounting_method ruling letter it received company does not dispute this conclusion instead company argues that it should be granted relief from retroactive application of this technical_advice because the national_office understood the nature of the change and the tax consequences arising in connection with granting consent to the change as it related to the treatment of its merchandising costs company further contends that it should be granted relief because the national_office has granted other retailers permission to treat their merchandising department costs as mixed_service_costs in seeking the commissioner’s consent to change its method_of_accounting company represented to the national_office that under its present method it was already treating its merchandising departments as mixed service departments accordingly the national_office was not requested to and did not grant company consent to change its classification of its merchandising departments as mixed service departments instead the ruling letter is simply silent and does not express any opinion as to whether company’s merchandising department is a mixed service_department sec_1_263a-1 clearly states that the facts and circumstances of the taxpayer’s activities and business organization control whether a department is a service_department in order to determine whether company’s merchandising departments were service departments the national_office would have been required to seek additional information concerning its activities and business organization a thorough examination of the case file underlying the change in accounting ruling letter reveals that company did not provide nor did the national_office seek information that would have allowed the national_office to make this determination when a taxpayer files a form_3115 requesting the commissioner s consent to a change in method_of_accounting the taxpayer has a duty to reveal all material factors pertinent to its request for an accounting_method change cochran hatchery inc v commissioner tcmemo_1979_390 taxpayers can not shift this burden to the national_office see id in essence company’s argument attempts to do just that in cochran hatchery inc v commissioner supra a taxpayer was granted permission to change from an accrual_method of accounting to the cash receipts and tam-163884-03 disbursements method_of_accounting cash_method in requesting the change the taxpayer fully and honestly provided all of the information requested on the form_3115 but failed to disclose that most of its sales were to a related_party in part the service granted the requested change on the taxpayer s representation that there was a long delay between the time of the sale and the receipt of payments on accounts_receivable subsequently the service discovered that most of the taxpayer s sales were to a related_party and therefore retroactively revoked the letter_ruling the taxpayer argued that the service s revocation was an abuse_of_discretion the tax_court disagreed with the taxpayer and instead held that the revocation was justified in doing so the court reasoned that a i t would be exceedingly difficult if not impossible for the commissioner to design specific questions covering every conceivable circumstance relating to an accounting_method change see id company represented that it was already treating its merchandising departments as mixed service departments although company may have attempted to fully and honestly provide all the information requested on the form_3115 and requested by the national_office this fact does not shift the burden onto the national_office in other words the form_3115 filed by company did not request the commissioner’s consent to treat its merchandising departments as mixed service departments accordingly the national_office understood that company was not requesting a determination as to whether its merchandising departments were mixed service departments and it did not seek information that would have permitted it to make the determination as explained in cochran hatchery the taxpayer bears the burden of completing a form_3115 so as to accurately notify the national_office of a requested change in method_of_accounting company’s argument in this case would elevate the national office’s silence to a written ruling that may be relied upon the service’s silence concerning a particular issue should not be construed as acquiescence and can not be relied upon as a basis for obtaining retroactive relief under the provisions of sec_7805 cf sec_2 of revproc_2004_1 2004_1_irb_1 which provides that a taxpayer can not rely upon oral advice as a basis for obtaining retroactive relief under sec_7805 lastly company’s contention that the national_office has granted other retailers permission to treat their merchandising department costs as mixed_service_costs lacks legal significance as is discussed above the question as to whether a department is a service_department is largely factual and must be addressed on a taxpayer by taxpayer and department by department basis the nominal title of a department is not controlling but instead the facts and circumstances of the taxpayer’s activities and business organization control whether a department is a service_department see sec_1_263a-1 moreover a taxpayer may not rely on a letter_ruling issued to another taxpayer see sec_6110 section dollar_figure of revproc_2004_1 2004_1_irb_1 tam-163884-03 for the foregoing reasons company is not entitled to relief under sec_7805 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
